NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                      JEFFREY KUCZYNSKI, Petitioner.

                         No. 1 CA-CR 15-0150 PRPC
                             FILED 4-6-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2008-173996-001
                  The Honorable Cari A. Harrison, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Jeffrey Kuczynski, Tucson
Petitioner


                       MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Lawrence F. Winthrop
joined.
                           STATE v. KUCZYNSKI
                            Decision of the Court

B E E N E, Judge:

¶1            Jeffrey Kuczynski petitions for review of the dismissal of his
petition for post-conviction relief. We have considered the petition for
review and, for the reasons stated, grant review and deny relief.

¶2            A jury convicted Kuczynski of trafficking in stolen property.
The superior court sentenced him as a repetitive offender to a 6.5-year
prison term. This court affirmed the conviction and sentence on appeal.
State v. Kuczynski, No. 1 CA-CR 11-0064, 2012 WL 5333705 (Ariz. App. Oct.
30, 2012) (mem. decision).

¶3            Kuczynski filed a timely notice of post-conviction relief. After
appointed counsel notified the superior court that counsel found no
colorable claims to raise, Kuczynski filed a pro se petition for post-
conviction relief, alleging claims of constitutional violations, judicial bias,
prosecutorial misconduct, and ineffective assistance of trial and appellate
counsel. The superior court dismissed the petition.

¶4             In summarily dismissing the petition, the superior court
correctly ruled that Kuczynski failed to state a colorable claim of ineffective
assistance of counsel and that the remaining claims were precluded, and
did so in a thorough, well-reasoned manner that will allow any future court
to understand the court’s rulings. Under these circumstances, “[n]o useful
purpose would be served by this court rehashing the trial court’s correct
ruling in a written decision.” State v. Whipple, 177 Ariz. 272, 274 (App. 1993).
We therefore adopt the superior court’s ruling.

¶5            Accordingly, we grant review but deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         2